                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 18, 2019
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

LUKE C. TEIXEIRA,                            §
                                             §
       Plaintiff,                            §
VS.                                          § CIVIL ACTION NO. 2:19-CV-177
                                             §
DALE WAINWRIGHT, et al,                      §
                                             §
       Defendants.                           §

      ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
         TO DISMISS CERTAIN CLAIMS AND TO RETAIN CASE

      This case comes before the Court for screening pursuant to the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(c); 28 U.S.C. §§ 1915(e)(2), 1915A, after review by

United States Magistrate Judge Jason B. Libby. Judge Libby issued a Memorandum and

Recommendation (D.E. 9), recommending that:

             Plaintiff’s federal and state claims against Dr. Isaac Kwarteng in his

                individual capacity be retained;

             Plaintiff’s claims against Dale Wainwright, Lorie Davis, and Donna

                Sollenberger in their official capacities be dismissed because the

                Eleventh Amendment bars claims against them for money damages and

                because the allegations offered to support a claim for injunctive relief

                against them are frivolous or fail to state a claim;

             Plaintiff’s federal claims against Tonya Lawson and the Step II

                Grievance Coordinator be dismissed because the allegations offered to

                support a claim for relief against them are frivolous or fail to state a
1/6
                 claim and that the Court decline to exercise supplemental jurisdiction

                 over Plaintiff’s state law claims against them.

Petitioner timely filed his Objections (D.E. 13) on September 23, 2019.

       First, Plaintiff asks to nonsuit his claims against the Step II Grievance Coordinator

rather than have them dismissed as frivolous. “While the Court will not prevent plaintiff

from dismissing his suit, nonetheless, it should not facilitate behavior designed to flout

the three ‘strikes’ provision of the Prison Litigation Reform Act.” Finley v. Livingston,

No. 210-CV-0073, 2010 WL 3034053, at *1 (N.D. Tex. Aug. 3, 2010). The Court denies

the request to nonsuit and adopts the recommendation of dismissal of the federal claims

as frivolous and dismissal of the state claims, declining to exercise supplemental

jurisdiction.

       Second, Plaintiff asks that the Court retain the federal claims against Dale

Wainwright, Lorie Davis, Donna Sollenberger and Tonya Lawson because he put them

on notice of his complaints and they failed to take action to change or enforce

TDCJ/UTMB Policy 8.4, thus exhibiting personal involvement with the events on which

he sues. Policy 8.4 allows a medical provider to remove a medical restriction (in this

case a bottom bunk/bottom row restriction) based on a chart review.             A physical

examination is to be conducted if the offender challenges the decision to remove the

restriction.

       Plaintiff complains that he made the necessary challenge, requesting a physical

examination and that such a physical examination would have revealed obvious reasons

to keep his medical restriction in place. However, the healthcare providers in control of
2/6
the process denied him that physical examination. Plaintiff’s complaints to Wainwright,

Davis, Sollenberger, and Lawson were ignored. Thereafter, Plaintiff alleges that he

sustained a physical injury because of his top bunk assignment.

       Plaintiff expressly denies any obligation to state a legal theory supporting his civil

rights claims against Wainwright, Davis, Sollenberger, and Lawson. D.E. 13, p. 4. He

asserts that it is sufficient that he has alleged that the policy is unconstitutional and that

these Defendants were on notice of a policy violation and that his health was at risk. He

does not attempt to satisfy the requirements of municipal liability under Monell v. Dept.

of Social Services, 436 U.S. 658 (1978). Instead, he appears to equate this conduct of the

administrators with deliberate indifference to a serious medical need in violation of the

Eighth Amendment prohibition against cruel and unusual punishment, without addressing

the delegation of medical needs to the physicians who made the decisions regarding his

care. See D.E. 1.

       The policy provides a mechanism for obtaining the physical examination that,

Plaintiff argues, is constitutionally required. And the Texas Department of Criminal

Justice-Correctional Institutions Division has a grievance system in place to address

policy violations. Plaintiff availed himself of the grievance policy. D.E. 1, pp. 15-18.

       Plaintiff has failed to supply any authority for the proposition that placing prison

officials and employees on notice of a particular complaint—outside the grievance

process—renders them personally responsible for another employee’s constitutional

violation.   Rather, there is no respondeat superior liability for an employee or co-

worker’s civil rights violations. Monell, supra. And Plaintiff has not shown widespread
3/6
problems with the policy. Instead, he asserts that (1) Dr. Kwarteng had a personal

vendetta against him for prior interactions between them, and (2) provider Eschavarry did

not want to change Dr. Kwarteng’s orders. This is not a sufficient custom, pattern, or

practice of unconstitutional conduct to invoke the principles of municipal liability—the

method for placing liability on the policymakers. Id. And despite any initial failures to

reinstate Plaintiff’s bottom bunk restrictions, he asserts that they were, in fact, reinstated

prior to filing this lawsuit. D.E. 1.

       Plaintiff summarily states that the policy, as applied to Plaintiff, violates the

holding of “Zimmerman v Burch, 104 U.S. 113 (1990).” The Court assumes that Plaintiff

is referring to Zinermon v. Burch, 494 U.S. 113 (1990). In that case, the Supreme Court

recognized the Parratt rule, which provides that post-deprivation tort remedies are all the

procedural process that is constitutionally due when they are the only reasonable

remedies for a random and unauthorized act by a state employee. Zinermon, 494 U.S. at

128-29 (referring to Parratt v. Taylor, 451 U.S. 527 (1981)). The Parratt rule did not

prevent the claims in Zinermon because the constitutional deprivation was a systemic

problem and fully foreseeable: a mentally impaired individual who cannot give informed

consent cannot voluntarily commit himself to a mental facility.               Therefore, the

protections provided in involuntary commitment cases had to be extended to those who

do not have the mental status to provide informed consent, even if they appear willing.

       Here, Plaintiff has not supplied any reason that the Parratt rule should not apply to

a physician’s random and unauthorized acts allegedly motivated by a personal vendetta.

Plaintiff has not suggested that the fact scenario to which he allegedly fell victim has
4/6
happened before or is a systemic problem with repetition readily foreseeable or existing

alternative procedures that could easily be applied.      Therefore, under Parratt, post-

deprivation remedies are adequate and there is no constitutional violation in the failure of

the administrators and employees, Wainwright, Davis, Sollenberger, and Lawson, to

respond to his complaint about the physicians’ wrongful acts or omissions. The Court

OVERRULES Plaintiff’s objections.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Plaintiff’s Objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to    which   objections   were   specifically   directed,   the   Court

OVERRULES Plaintiff’s Objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly,

               The Court RETAINS Plaintiff’s federal and state claims against Dr.

                 Isaac Kwarteng in his individual capacity;

               The Court DISMISSES WITH PREJUDICE Plaintiff’s claims against

                 Dale Wainwright, Lorie Davis, and Donna Sollenberger in their official

                 capacities because the Eleventh Amendment bars claims against them

                 for money damages and because the allegations offered to support a

                 claim for injunctive relief against them are frivolous or fail to state a

                 claim;

               The Court DISMISSES WITH PREJUDICE Plaintiff’s federal claims
5/6
               against Tonya Lawson and the Step II Grievance Coordinator because

               the allegations offered to support a claim for relief against them are

               frivolous or fail to state a claim;

             The Court DISMISSES WITHOUT PREJUDICE Plaintiff’s state law

               claims against the Step II Grievance Coordinator;

             The Court declines to exercise supplemental jurisdiction over Plaintiff’s

               state law claims against Tonya Lawson and DISMISSES them

               WITHOUT PREJUDICE.

      ORDERED this 18th day of October, 2019.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




6/6
